 



         

EXHIBIT 10.22
Third Renewal of the
Employment Agreement
of Bradley E. Barks
     THIS THIRD RENEWAL of that certain Employment Agreement, made effective as
of March 4, 2002, as previously renewed and amended (“Original Agreement”), by
and between Global Preferred Holdings, Inc., a Delaware corporation (the
“Company”), and Bradley E. Barks (“You” or “Your”, and together with the
Company, collectively referred to as the “Parties”) is made effective as of the
1st day of January, 2005 between the Parties.
W I T N E S S E T H:
     WHEREAS, the Parties each desire to renew the Original Agreement, as set
forth herein;
     NOW THEREFORE, in consideration of the mutual premises contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are acknowledged by the Parties hereto, the Parties, intending to be legally
bound, hereby agree as follows:
     1. Defined Terms. All defined terms in the Original Agreement shall have
the same meaning herein unless the context requires otherwise or unless
redefined herein.
     2. Renewal and Term of Employment. This Third Renewal shall serve as a
written renewal of the Original Agreement as required by Section 3 of that
Original Agreement in order to extend the term of Your employment. You shall
continue to serve as Chief Financial Officer and Senior Vice President of the
Company and have those duties set forth in Section 1 of the Original Agreement
until December 31, 2005 (such additional term to be referred to as a “Renewal
Term” which shall be included in the definition of “Employment Period” for the
purposes of the Original Agreement), subject to the terms and conditions
regarding termination or expiration as described in the Original Agreement.
     3. Amendment to Section 5B. Section 5B of the original Agreement is hereby
amended by deleting such section in its entirety and substituting in its place
the following:
“B. If, following a Change of Control, this Agreement terminates for the reasons
set forth in sub-sections 4E(6), 4F or 4G of this Agreement, then the Company
shall pay You a separation payment equal to twelve (12) months Base Salary in
effect as of the date of termination, payable over a period of twelve
(12) months in accordance with the Company’s normal payroll practices (or at the
election of the Company, payable as a lump sum payment), and any prorated Bonus
payments (to the extent earned by You prior to Your termination date). However,
notwithstanding the forgoing, if the aggregate amounts payable to You pursuant
to this Section 5B, together with any other payments made to You or on Your
behalf by the Company as a result of such Change of Control, would cause You to
receive aggregate “parachute payments” (as defined in Section 280G(b)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”)) exceeding three
(3) times Your “base amount” (as defined in Section 280G(b)(3) of the Code),
then the aggregate amounts payable to You pursuant to this Section 5B shall be
reduced until Your aggregate “parachute payments” do not exceed three (3) times
Your “base amount.” ”

 



--------------------------------------------------------------------------------



 



     4. Choice of Law. This Third Renewal will be governed by the internal law,
and not the laws of conflicts, of the State of Georgia.
     5. Remaining Provisions. All other terms and conditions of the Original
Agreement not modified by this Third Renewal shall remain as originally set
forth in the Original Agreement.
     6. Counterparts. This Third Renewal may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Third Renewal as
of the date first set forth herein above.

              GLOBAL PREFERRED HOLDINGS, INC.
 
       
 
  By:   /s/ Edward F. McKernan
 
       
 
      Edward F. McKernan
 
      Chief Executive Officer
 
                  /s/ Bradley E. Barks           BRADLEY E. BARKS

 